DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Claims 9-16 in the reply filed on 7/20/22 is acknowledged.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 9-12 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by PESL (US 6,257,369).
Re Claim 9, PESL teaches a device 4 for cleaning and lubricating a link chain (i.e. 2), the device comprising: a housing 4 defining a chain passage (Fig. 2); a chain drive system 3 joined to the housing to define a chain path; and a cleaning fluid nozzle joined to the housing and directed toward the chain path.
Re Claim 10, bristles 9 read on a lubricant applicator.
Re Claim 11, 10 on top and bottom are opposing cleaning fluid nozzles directed toward the chain path. See Fig. 2.
Re Claim 12, sprocket 3 is taught.
Re Claim 15, no additional structure is claimed, and the housing inside 4 is considered to read on a cleaning fluid trough, particularly below top nozzles 10.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 13 is rejected under 35 U.S.C. 103 as being unpatentable over PESL (US 6,257,369) in view of HAFNER (US 3,903,994).
PESL is relied upon as applied to the claims above.
Claim 13 is further directed toward an air nozzle which PESL does not appear to teach explicitly. However, it is well known to use an air nozzle with a chain lubricating apparatus. For example, HAFNER teaches to lubricate a link chain and use an air nozzle 54 in conjunction with a lubrication nozzle for lubricating the chain.
Thus, it would have been obvious to one having ordinary skill in the art at the time of effective filing to modify the chain cleaning and lubricating apparatus as taught by PESL and to add an air nozzle as taught by HAFNER to lubricate and treat a chain in a known way.
Claim(s) 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over PESL (US 6,257,369).
PESL is relied upon as applied to the claims above.
Claim 14 is further directed toward a lubricant heater, which PESL does not appear to teach explicitly. However, the desirability of heating up a lubricant to lower viscosity before applying as well as heating water for treatment is well understood and within the purveys of one having ordinary skill in the art. 
Thus Claim 14 is rejected as being unpatentable over PESL as it would be obvious to provide a heater for the fluid.
Claim 15 is rejected as unpatentable over PESL because providing a pump to spray fluid as well as automating using a controller is very well known in the cleaning art and there is 
Claim(s) 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over PESL (US 6,257,369) in view of YEE (US 2006/0081518).
PESL is relied upon as applied to the claims above.
Claims 16-17 are further directed toward fluid collection and recycling arrangement, which is not explicitly taught by PESLE. However, the desirability of recycling cleaning solvents and solutions is well known in the cleaning art. For example, YEE et al. teaches a filtering apparatus with a filter 13 and reservoir 4. It would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the cleaning apparatus as taught by PESL and to recycle used solvent using a known cleaning reservoir as taught by YEE to reuse the solvent.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON Y KO whose telephone number is (571)270-7451. The examiner can normally be reached M-F: 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571-270-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JASON Y. KO
Primary Examiner
Art Unit 1711



/JASON Y KO/Primary Examiner, Art Unit 1711